Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMEN
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a voicemail to the office with ROBERT C.  LAMPE on 6/29/2022.  

1.  	Claims 9-10, 17-24 and 26 are pending and are included in the notice of allowance and examiner’s amendment set forth below.
2.	IN THE CLAIMS:
Claims  1-8, 11-16, 25 and 27-39 have previously been cancelled.
--9. (Currently Amended) A plant cell having stably incorporated into its genome a heterologous polynucleotide encoding a double stranded RNA, wherein said polynucleotide comprises a nucleotide sequence comprising at least 90% sequence identity to SEQ ID NO: 729; wherein said double stranded RNA controls [a Coleoptera plant pest.
10. (Original) The plant cell of claim 9, wherein the Coleoptera plant pest is a Diabrotica plant pest.
17. (Original) The plant cell of claim 9, wherein said plant cell is from a monocot.
18. (Original) The plant cell of claim 17, wherein said monocot is maize, barley, millet, wheat or rice.
19. (Original) The plant cell of claim 9, wherein said plant cell is from a dicot.
20. (Currently Amended) The plant cell of claim 19, wherein said plant cell is soybean, canola, alfalfa, sunflower, safflower, tobacco, Arabidopsis, or cotton.
21. (Previously Presented) A plant or plant part comprising the plant cell of claim 9. 
22. (Original) A transgenic seed from the plant of claim 21
23. (Currently Amended) A method for controlling a Coleoptera plant pest comprising feeding to a Coleoptera plant pest a composition comprising a double stranded RNA, wherein said double stranded RNA controls the Coleoptera plant pest, wherein said [
24. (Original) The method of claim 23, wherein said Coleoptera plant pest comprises a Diabrotica plant pest.
26. (Previously Presented) The method of claim 23, wherein said Coleoptera plant pest comprises D. virgifera virgifera, D. virgifera zeae, D. speciosa, D. barberi, D. virgifera zeae, or D. undecimpunctata howardi.--
Reasons for Allowance
3.	Claims 9-10, 17-24 and 26 are deemed free of the prior art, given the failure of the prior art to teach or suggest a plant cell having stably incorporated a heterologous polynucleotide encoding a double stranded RNA, wherein the polynucleotide comprises a nucleotide sequence comprising at least 90% sequence identity to SEQ ID NO: 729, wherein said double stranded RNA controls a Coleoptera plant pest. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examinr should be directed to STUART F BAUM whose telephone number is 571-272-0792.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR ‘s shift system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STUART F BAUM/            Primary Examiner, Art Unit 1663